Exhibit 10.7
SENIOR SECURED PROMISSORY NOTE

          Made and payable in     New York, New York
                 February 25, 2010   $13,922,000

Call Now, Inc. a Nevada corporation (the “Company”), hereby promises to pay to
the order of Penson Worldwide, Inc., a Delaware corporation (together with its
successors and assigns, the “Lender”) the principal amount of $13,922,000 on the
Maturity Date (as defined below) together with all accrued but unpaid interest
thereon and other amounts payable pursuant hereto, all in accordance with the
provisions of this Senior Secured Promissory Note (this “Note”).
WHEREAS: The Company is indebted to the Lender and certain of its Affiliates,
including with respect to certain margin debits in the Margin Accounts (the
“Existing Obligations”). The Company has requested that the Lender facilitate
the restructuring of certain of the Existing Obligations in the amount of
approximately $13,334,823 and make certain additional advances to the Company.
The Lender has agreed to so restructure the Existing Obligations and to provide
certain additional financing upon the terms of this Note and the other Loan
Documents. This Note represents, among other things, a restructuring of the
Existing Obligations and is not an accord and satisfaction, or an extinguishment
of the Existing Obligations, which obligations have not been repaid but continue
as represented by this Note and continue to be secured by, among other things,
the property in the Margin Accounts. This Note is secured by certain collateral
more specifically described in the Security Agreement.

1.   Payment of Interest.

  a.   Interest shall accrue at the rate of ten percent (10.0%) per annum on the
unpaid principal amount of this Note outstanding from time to time, from and
including the date hereof (the “Issuance Date”) until paid. Interest shall be
computed on the basis of a year of 360 days and twelve 30 day months, and the
actual number of days elapsed. The Company shall pay to the Lender all accrued
interest on the Maturity Date or at the time it makes an Optional Prepayment as
defined in paragraph 2 below.     b.   Upon and during the continuation of a
Default or Event of Default, the Company shall pay interest on the amounts
payable hereunder, payable on demand, at a rate per annum equal to fifteen
percent (15%).

2.   Payment of Principal on the Note.

  a.   Payment at Maturity. The Company shall repay the outstanding principal
amount of this Note together with all interest accrued thereon and any other
amounts payable hereunder to the Lender on the earlier of: (i) February 25, 2012
(the “Maturity Date”), and (ii) the date on which the maturity of this Note
accelerates.

  b.   Mandatory Payments.

  i.   In the event that the Company receives any Bond Proceeds, the Bond
Proceeds shall be paid to the Lender and (except for any Carried Interest) shall
be applied to the amounts outstanding pursuant to this Note.

  ii.   If the Company or any of its Subsidiaries, in any transaction or series
of related transactions:

  1.   sells or issues any equity or debt securities, equity interests or
ownership interests including, but not limited to, any sale or issuance
undertaken in connection with or as part of a public offering;

  2.   receives any insurance award or any other insurance proceeds of any kind;

  3.   incurs any Indebtedness except for Permitted Indebtedness;

29



--------------------------------------------------------------------------------



 



      then, within one Business Day of the Company’s or such Subsidiary’s
receipt of the proceeds thereof, the Company shall pay to the Lender, for
application to the amounts outstanding under this Note, 100% of the Net Cash
Proceeds thereof.

  iii.   in addition to and notwithstanding any other provision of this Note,
one hundred percent (100%) of Company’s Excess Cash Flow for each fiscal quarter
(commencing with the first fiscal quarter ending after the date hereof) shall be
paid to the Lender within 3 Business Days of the end of each fiscal quarter, for
application to the amounts outstanding under this Note.

  c.   Optional Prepayment. The Company may upon five Business Days’ prior
written notice prepay (an “Optional Prepayment”), without penalty or premium,
all or any portion of the outstanding principal amount hereof. Together with any
such prepayment the Company shall pay all accrued interest and other amounts
then payable hereunder.

3.   Carry Interest in Bonds.

  a.   The Company unconditionally acknowledges and agrees that the Lender is
entitled to, and is the legal and beneficial owner of, a carried interest in all
Bond Proceeds (the “Carried Interest”). The Carried Interest is fully earned as
of the Issuance Date and is non refundable. To the extent not previously
transferred, the Company hereby assigns and transfers to the Lender, free and
clear of all Liens, all of its right title and interest in the Carried Interest.
The Carried Interest shall be payable before Bond Proceeds are paid to the
Company.

  b.   The Carried Interest shall equal 8% of Bond Proceeds provided, however,
that Lender agrees that, provided there is no Default or Event of Default, if
the Company irrevocably makes one or more Optional Prepayments in an amount
equal to the full amount of this Note prior to the second anniversary of the
Issuance Date the Carried Interest shall be reduced to 4% of Bond Proceeds,
provided, further, that if the Company irrevocably makes one or more Optional
Prepayments in an amount equal to the full amount of this Note prior to the
first anniversary of the Issuance Date, the Carried Interest will be reduced to
0% of Bond Proceeds.

  c.   The provisions of this Section 3 shall survive the repayment of this Note
and the termination of this Note.

4.   Payment Terms.

  a.   Time of Payment. If any scheduled payment date is not a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest
hereunder.

  b.   Method and Place of Payment. The Company shall make all payments
hereunder for the account of Lender at its offices at One Penn Plaza, 51st
Floor, New York City, New York 10119 Attention: Daniel Weingarten, Manager of
Office. Any payment to be made hereunder shall be made in lawful money of the
United States of America and in same day or immediately available funds and
shall be sent so as to be received not later than 12 noon Eastern Standard Time
on the date on which such payment is due. All payments pursuant to this Note
shall be made unconditionally in full without any deduction, setoff,
counterclaim or other defense or withholding.

  c.   Application of Payments. Except as expressly set forth herein to the
contrary, any payments made by the Company shall be deemed to be applied first
to fees, costs and expenses payable hereunder, second in respect of any accrued
but unpaid interest due hereunder and third in respect of the outstanding
principal amount due hereunder.

5.   Maximum Interest Rate.       Anything herein to the contrary
notwithstanding, if during any period for which interest is computed hereunder,
the amount of interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Lender shall not be entitled to charge, collect, receive, reserve or take,
interest in excess of the Highest Lawful Rate, and during any such period the
interest payable hereunder shall be computed on the basis of the Highest Lawful
Rate. As used herein, “Highest Lawful Rate” means the maximum non-usurious rate
of interest, as in effect from time to time,

30



--------------------------------------------------------------------------------



 



    which may be charged, contracted for, reserved, received or collected by the
Lender in connection with this Note under applicable law. In the event that,
contrary to the intent of Lender and Company, the Company pays interest under
this Note and it is determined that such interest rate was in excess of the
Highest Lawful Rate, then that portion of the interest payment representing an
amount in excess of the Highest Lawful Rate shall be deemed a payment of
principal and applied against the principal then due under this Note.   6.  
Definitions.       For purposes of this Note, the following terms shall have the
following meanings:

     “Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person (“control,”
“controlled by” and “under common control with” with respect to any Person
meaning for the purposes of the foregoing the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise).
     “Bonds” means the Retama Development Corporation Special Facilities Revenue
Refunding Bonds (Retama Park Racetrack Project) Series 1997B Bonds (and any
replacement or refinancing thereof including, without limitation, any Converted
Series 1997B Bonds as referenced in that certain Indenture of Trust and Security
Agreement dated as of March 1, 1997 among Retama Development Corporation, City
of Selma, TX and Bank One, TX, N.A.).
     “Bond Proceeds” means any and all income, principal and other Proceeds (in
whatever form) from or in respect of the Bonds of any kind (whether on account
of interest, redemption of principal, proceeds of sale, pledge or other transfer
or disposition of the Bonds, insurance proceeds, tax refunds, or otherwise made
or payable in respect of any Bonds).
     “Budget” means those certain forecasts, prepared by management of the
Company and satisfactory to the Lender, of the Company’s consolidated statements
of income or operations on a monthly basis for the immediately following two
fiscal years (commencing with the 2010 fiscal year).
     “Business Day” means any day other than Saturday or Sunday or a public
holiday under the laws of the State of New York or other day on which banking
institutions are authorized or obligated to close in the State of New York.
     “Carried Interest” means the carried interest of the Lender in the Bond
Proceeds described in Section 3 of this Note.
     “Change of Control” means that (i) any person or group of persons (as
defined in Subsections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”)) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities of
Company representing 20% or more of Company’s then outstanding voting
securities, (ii) a direct or indirect sale, transfer or other conveyance or
disposition, in any single transaction or series of transactions, of all or
substantially all of the Company’s assets, or (iii) during any period of 12
consecutive calendar months, commencing on the date of this Note, the ceasing of
those individuals (the “Continuing Directors”) who (i) were directors of the
Company on the first day of each such period or (ii) subsequently became
directors of the Company and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Company, to constitute a
majority of the board of directors of the Company.
     “Default” means any event or circumstance which with the giving of notice
or passage of time or both would result in an Event of Default.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directives, requests, licenses, authorizations and
permits of, and agreements with (including consent decrees), any governmental
authorities, in each case relating to or imposing liability or standards of
conduct concerning public health, safety and environmental protection matters,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.
     “Event of Default” has the meaning set forth in Section 12.

31



--------------------------------------------------------------------------------



 



     “Excess Cash Flow” shall mean, for each fiscal quarter, without
duplication, an amount equal to the sum of total revenues plus gains on sales of
securities and investments plus other net income less actual cash tax expense
less operating expenses (not to exceed operating expenses set forth in the
Budget) all as determined in accordance with GAAP less prepayments of this Note
actually made.
     “Existing Indebtedness” has the meaning set forth in Section 10.a.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “Gaming Regulations” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directives, requests, licenses, authorizations and
permits of, and agreements with any governmental authorities, in each case
relating to or imposing liability or standards of conduct concerning gaming or
gambling, the ownership or operation of a racetrack or gaming establishment, or
the Project.
     “Hazardous Substances” means any toxic or hazardous substances, materials,
wastes, contaminants or pollutants, including asbestos, PCBs, petroleum products
and byproducts, and any substances defined or listed as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substances” (or similarly
identified), regulated under or forming the basis for liability under any
applicable Environmental Law.
     “Indebtedness” means, for any Person: (i) all indebtedness or other
obligations of such Person for borrowed money or for the deferred purchase price
of property or services and all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (ii) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person; (iii) all
obligations under any lease of property (whether real, personal or mixed) which,
in accordance with GAAP, would, at the time a determination is made, be required
to be recorded as a capital lease in respect of which such Person is liable as
lessee; (iv) all reimbursement or other obligations of such Person under or in
respect of letters of credit, bankers acceptances, interest rate swaps, caps,
floors and collars, currency swaps, or other similar financial products; (v) all
indebtedness of another Person of the types referred to in clause (i), (ii),
(iii) or (iv) above, guaranteed directly or indirectly in any manner by the
Person for whom Indebtedness is being determined, or in effect guaranteed
directly or indirectly by such Person; and (vi) all indebtedness of another
Person of the types referred to in clause (i), (ii), (iii) or (iv) above secured
by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property owned by
the Person for whom Indebtedness is being determined, even though such Person
has not assumed or become liable for the payment of such indebtedness of such
other Person.
     “Loan Document” means this Note, the Security Documents and all other
certificates, documents, agreement and instruments delivered to Lender or any
Affiliate of the Lender under or in connection with this Note or any Loan
Document.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
assignment, deposit arrangement, charge or encumbrance, lien (statutory or
other), or other preferential arrangement (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing or any agreement
to give any Lien).
     “Margin Accounts” means those certain margin accounts of Company with
Penson Financial Services, Inc. and its Affiliates from time to time.
     “Material Adverse Change” means a material adverse change (i) in the
business, assets, operations, condition (financial or otherwise) or prospects of
Company or the Project, or (ii) in the facts and information regarding the
Company or the Premises or the Project as represented prior to the Issuance Date
(without limitation to the generality of (i) ands (ii), a loss, liability,
expense or cost of $200,000 or more shall be considered material), provided that
a change in the market value of a share of Penson Worldwide, Inc. shall not, in
and of itself, be considered as resulting in a Material Adverse Change.
     “Net Cash Proceeds” means when used in respect of any sale or disposition
of assets or properties of the Company or any of its Subsidiaries, the gross
proceeds received by the Company or such Subsidiary from such disposition less
all direct costs and expenses incurred and all federal, state, local and foreign
taxes assessed or to be assessed in connection with such sale or disposition and
in the case of sales of assets held in margin accounts, the payment of margin
debits on such accounts.

32



--------------------------------------------------------------------------------



 



     “Permitted Lien” has the meaning set forth in Section 10.b.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “Pledged Entity” means a Pledged Venture or Pledged Company as defined in
the Security Agreement.
     “Premises” means, any and all real property, including all buildings and
improvements now or hereafter located thereon and all appurtenances thereto, now
or hereafter owned, leased, occupied or used by the Company or any of its
Subsidiaries or any Pledged Entity and the real estate and appurtenances thereon
acquired, financed or refinanced with proceeds of the Bonds located in the City
of Selma, Texas for the purposes of the Project.
     “Proceeds” means any and all cash and non-cash proceeds (including all
proceeds as defined in the UCC) and products (including all products as defined
in the UCC) and proceeds of proceeds and products of products and all supporting
obligations of any of the Collateral, in each case from time to time received or
receivable by, or otherwise paid or distributed to, or acquired by, Company (and
in whatever form comprised including, without limitation, cash, investment
property, general intangibles, instruments, documents, accounts, deposit
accounts and security accounts).
     “Project” means the construction, development and operation of a Class 1
horse racing track located in the City of Selma, Texas and financed with the
proceeds of the issuance of the Bonds, commonly known as 1 Retama Parkway.
     “Security Agreement” means that certain Security Agreement executed by the
Company in favor of Lender on or about the date hereof, as it may be amended
from time to time in writing in accordance with its terms.
     “Security Documents” the Security Agreement and any other agreement
providing Lender or any of its Affiliates with security for this Note, and any
financing statements, assignments, notices or other documents related to any of
the foregoing (as they may be amended from time to time in writing in accordance
with their terms).
     “Solvent” means, as to any Person at any time, that (i) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(31) of the Bankruptcy Reform Act of 1978, as amended or recodified
from time to time (the “Bankruptcy Code”); (ii) the present fair saleable value
of the property of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and matured; (iii) such Person is able to realize upon its property and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business;
(iv) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities as they mature; and (v) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.
     “Subsidiary” means any corporation, association, partnership, joint venture
or other business entity of which more than 50% of the voting stock or other
equity interest is owned directly or indirectly by any Person or one or more of
the other Subsidiaries of such Person or a combination thereof.

7.   Replacement of Lost Note.       Upon receipt of evidence of the mutilation,
destruction, loss, or theft of this Note and, in the case of any such
mutilation, upon surrender and cancellation of this Note, the Company shall,
upon the written request of the holder of the Note, execute and deliver in
replacement thereof a new Note in the same form, in the same original principal
amount dated the same date as this Note, and such Note so mutilated, destroyed,
lost or stolen shall then be deemed no longer outstanding hereunder.   8.  
Representations and Warranties.       The Company hereby represents, warrants
and covenants that:

33



--------------------------------------------------------------------------------



 



  a.   The execution, delivery and performance by the Company of this Note and
the other Loan Documents have been duly authorized by all necessary action. This
Note and the other Loan Documents have been duly executed on behalf of the
Company and constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or laws of general
application relating to the availability of equitable remedies.     b.   No
consents, authorizations, approvals, licenses or exemptions and no actions or
approvals under any applicable laws or regulations (including any Gaming
Regulations) are necessary for the authorization, execution, delivery or
performance of this Note or any other Loan Documents.     c.   The Company and
each of its Subsidiaries and each Pledged Entity is a corporation, limited
liability company, or limited partnership (as applicable) duly organized,
validly existing and in good standing under the laws of its jurisdiction of its
incorporation and has all requisite power to perform its obligations under this
Note and the other Loan Documents (as applicable) and to own and operate its
assets and conduct its business where currently conducted.     d.   The making
and performance of this Note and the other Loan Documents do not contravene the
terms of the articles of incorporation or the bylaws or other organizational
documents of the Company or any of its Subsidiaries or any Pledged Entity and do
not violate any provision of any Gaming Regulations or any other law or
administrative regulation, or result in a breach of or constitute a default
under any agreement, indenture or other instrument to which any of the Company
or its Subsidiaries or a Pledged Entity is a party or by which any of the
Company or its Subsidiaries or a Pledged Entity may be bound or which apply to
or affect the Premises or the Project.     e.   Neither the Company nor any of
its Subsidiaries nor any Pledged Entity is in default under any contract, lease,
agreement, judgment, decree or order which could result in a Material Adverse
Change.     f.   The Company and its Subsidiaries and the Pledged Entities have
good and marketable title to, or valid and subsisting leasehold interests in,
their properties and assets subject to no Lien, except for Permitted Liens.    
g.   No Person other than the Company has any rights, claims or interests in the
Bonds or the Bond Proceeds and the Company is the sole legal and beneficial
owner of the Bonds and the Bond Proceeds (except for the interests of the Lender
in the Carried Interest).     h.   There are no pending or threatened actions or
proceedings against the Company or its Subsidiaries or any Pledged Entity before
any court or administrative agency that could result in a Material Adverse
Change.     i.   The financial statements for fiscal year ending December 31,
2009 and for the period ended September 30, 2009 heretofore delivered to Lender
have been prepared in accordance with GAAP and present fairly the financial
condition of the Company and its Subsidiaries. Since September 30, 2009, there
has been no Material Adverse Change in respect of the Company or any of its
Subsidiaries.     j.   Neither the Company nor any of its Subsidiaries has any
material liabilities, fixed or contingent, that are not reflected in the
financial statements referred to in subsection 8.i. the notes thereto or
otherwise disclosed in writing to the Lender prior to the date hereof.     k.  
The Company is Solvent.     l.   Neither the obligations of the Company under
the Loan Documents nor any other obligation of the Company to Lender are
subordinated in right of payment to any other obligation of the Company.     m.
  Neither any Company nor any Subsidiary will use any part of the proceeds of
any credit represented by this Note, directly or indirectly, to purchase or
carry any margin securities or to reduce or retire any indebtedness originally
incurred to purchase any such securities.     n.   The Company has not relied
upon any statement or representation by Lender or any of its Affiliates or any
of their respective officers, directors, agents, employees or attorneys in
executing this Agreement and the other Loan Documents.

34



--------------------------------------------------------------------------------



 



  o.   The Company and each of its Subsidiaries is in material compliance with
all Environmental Laws and Gaming Regulations, whether in connection with the
ownership, use, maintenance or operation of the Project or the Premises or the
conduct of any business thereon, or otherwise.     p.   Neither any Company nor
any of its Subsidiaries nor any Pledged Entity nor, to the Company’s knowledge,
any previous owner, tenant, occupant, user or operator of the Premises or the
Project, has used, generated, manufactured, installed, treated, released, stored
or disposed of any Hazardous Substances on, under, or at the Premises or the
Project, except in compliance with all applicable Environmental Laws. No
Hazardous Substances have at any time been spilled, leaked, dumped, deposited,
discharged, disposed of or released on, under, at or from the Premises or the
Project in violation of any Environmental Law, and the Premises have not been
used by any Person at any time as a landfill or waste disposal site. There are
no actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending or, to the best of any Company’s knowledge, threatened
against or affecting such Company or any of its Subsidiaries or any Pledged
Entity or with respect to the ownership, use, maintenance and operation of the
Premises or the Project.     q.   Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Investment Company Act of 1940, the
Interstate Commerce Act, any state public utilities code or any other federal or
state statute or regulation limiting its ability to incur indebtedness.     r.  
The Company and each of its Subsidiaries and each Pledged Entity has duly filed
all tax and information returns required to be filed, and has paid all taxes,
fees, assessments and other governmental charges or levies that have become due
and payable, except to the extent such taxes or other charges are being
contested in good faith and are adequately reserved against in accordance with
GAAP.     s.   None of the representations or warranties made by the Company or
any of its Subsidiaries in the Loan Documents and none of the statements
contained in any other exhibit, report, certificate or written statement
furnished by or on behalf of the Company or any of its Subsidiaries in
connection with the Loan Documents and none of the statements made by or on
behalf of the Company or any of its Subsidiaries to the Lender with respect to
the Bonds, the Premises or the Project, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they are made, not misleading.

9.   Covenants.       So long as any amount payable by the Company hereunder
shall remain unpaid, the Company will, and shall cause each of its Subsidiaries
(and in the case of paragraphs b., d. and e., the Pledged Entities) to, unless
otherwise expressly authorized by the Lender in writing:

  a.   Furnish to the Lender:

  i.   as soon as available and in any event within 45 days after the end of the
first three fiscal quarters of each fiscal year of the Company or 90 days (in
the case of the fourth fiscal quarter), a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarter, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, prepared in accordance with GAAP consistently
applied;     ii.   as soon as available and in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for such fiscal year, prepared in accordance with
GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the previous fiscal year, accompanied by a
report thereon from a firm of independent certified public accountants of
recognized national standing which report shall be unqualified as to scope of
audit or the status of the Company and its Subsidiaries as a going concern;    
iii.   immediately upon receipt thereof, copies of all reports submitted to the
Company by its independent certified public accountants in connection with each
annual, interim or special audit examination of the Company and its

35



--------------------------------------------------------------------------------



 



      Subsidiaries made by such accountants, including the “management letter”
submitted by such accountants to the Company in connection with their annual
audit     iv.   immediately upon receipt thereof, copies of all financial
statements, reports, notices and other communications with respect of the
Pledged Entities, Bonds, Project and the Premises;     v.   immediately after
the giving, sending or filing thereof, copies of all press releases and reports,
if any, which the Company or any of its Subsidiaries sends to the holders of its
respective capital stock or other securities and of all reports or filings, if
any, by the Company or any of its Subsidiaries with the Securities and Exchange
Commission or any national securities exchange or any regulatory authority with
respect to any Gaming Regulations or otherwise;     vi.   immediately after the
Company has knowledge or becomes aware of the occurrence of any Default or Event
of Default, a statement of the chief executive officer of the Company setting
forth details of such Default or Event of Default and the action which the
Company proposes to take with respect thereto;     vii.   a statement of the
chief executive officer of the Company, immediately after the Company has
knowledge or becomes aware of any of the following events of circumstances,
setting forth details of such event or circumstance and the action which the
Company proposes to take with respect thereto: the failure to make any payments
(whether on account of interest, principal or otherwise) on the Bonds after the
date hereof,

  1.   the occurrence of any event of default under the Bonds or event that with
the passage of time or giving of notice would be an event of default on the
Bonds after the date hereof,     2.   any condemnation, or taking by eminent
domain of any of the Premises or the Bonds,     3.   any redemption or proposed
redemption of any Bonds,     4.   any payment, declaration or other notice of
any Bond Proceeds,     5.   any other event or circumstance that could be
materially and adversely affect the Project, the Premises or the value of the
Bonds;

  viii.   such other information respecting the operations, properties, business
or condition (financial or otherwise) of the Company or its Subsidiaries or the
Pledged Entities or the Premises or the Project as the Lender may from time to
time reasonably request.

  b.   Maintain and preserve its corporate existence, its rights to transact
business and all other rights, franchises and privileges (including all licenses
and permits under any Gaming Regulations and rights under or in respect of the
Bonds, the Premises and the Project) necessary or desirable in the normal course
of its business and operations and the ownership of its properties.     c.  
Carry and maintain in full force and effect, and ensure that there shall be
carried and maintained in full force and effect with respect to the Project and
the Premises, at its own expense and with financially sound and reputable
insurance companies, insurance in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in the same
or similar businesses or owning similar properties.     d.   Comply in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority (including all
Environmental Laws and Gaming Regulations) and the terms of any indenture,
contract or other instrument to which it may be a party or under which it or its
properties or the Project or the Premises may be bound.     e.   Maintain and
preserve all of its properties necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted.

36



--------------------------------------------------------------------------------



 



  f.   At any reasonable time and from time to time permit the Lender or any of
its agents or representatives to visit and inspect any of the properties of the
Company and its Subsidiaries and to examine and make copies of and abstracts
from the records and books of account of the Company and its Subsidiaries, and
to discuss the business affairs, finances and accounts of the Company and any
such Subsidiary with any of the officers, employees or accountants of the
Company or such Subsidiary.     g.   Execute, acknowledge, deliver, file,
notarize and register at its own expense all such further agreements,
instruments, certificates, documents and assurances and perform such acts as the
Lender shall deem necessary or appropriate to effectuate the purposes of the
Loan Documents.

10.   Negative Covenants. So long as any amount payable by the Company hereunder
shall remain unpaid, the Company agrees that, unless otherwise expressly
authorized by the Lender in writing, it will not, and will not permit any of its
Subsidiaries (and in the case of paragraphs a., b., f., g., h., and j., the
Pledged Entities) to:

  a.   Create, incur, assume or otherwise become liable for or suffer to exist
any Indebtedness, other than: (i) Indebtedness of the Company to the Lender or
its Affiliates; (ii) accounts payable to trade creditors for goods and services
(not the result of the borrowing of money) incurred in the ordinary course of
the Company’s or such Subsidiary’s business in accordance with customary terms
and paid within the specified time, unless contested in good faith by
appropriate proceedings and reserved for in accordance with GAAP;
(iii) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by the Company or any such Subsidiary in
the ordinary course of business; and (iv) Indebtedness existing as of the date
hereof previously disclosed to the Lender in writing and approved by the Lender
(“Existing Indebtedness”);     b.   Create, incur, assume or suffer to exist any
Lien upon or with respect to any of its properties, revenues or assets, whether
now owned or hereafter acquired except for any of the following (“Permitted
Liens”), (i) Liens in favor of Lender or its Affiliates: (ii) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings and which are
adequately reserved for in accordance with GAAP; (iii) Liens of materialmen,
mechanics, warehousemen, carriers or other like Liens arising in the ordinary
course of business and securing obligations either not delinquent or being
contested in good faith by appropriate proceedings which are adequately reserved
for in accordance with GAAP and which do not in the aggregate materially impair
the use or value of the property or risk the loss or forfeiture of title
thereto; (iv) Liens consisting of deposits or pledges to secure the payment of
worker’s compensation, unemployment insurance or other social security benefits
or obligations, or to secure the performance of statutory obligations incurred
in the ordinary course of business (other than for Indebtedness or any Liens
arising under ERISA); (v) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vi) Liens upon or in any personal property
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such property or Indebtedness incurred solely for the purpose
of financing the acquisition of such property, or existing on such property at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon; and (vii) Liens in respect of the
Existing Indebtedness previously disclosed to the Lender in writing and approved
by the Lender.     c.   Agree to, authorize or permit any Lien upon or with
respect the Premises or the Project.     d.   Engage in any line of business
different from those lines of business carried on by it at the date hereof.    
e.   Declare or pay any dividends in respect of the Company’s capital stock, or
purchase, redeem, retire or otherwise acquire for value any of its capital stock
now or hereafter outstanding, return any capital to its shareholders as such, or
make any distribution of assets to its shareholders as such, or permit any of
its Subsidiaries to purchase, redeem, retire, or otherwise acquire for value any
stock of the Company, except that the Company may declare and deliver dividends
and distributions payable only in common stock of the Company.

37



--------------------------------------------------------------------------------



 



  f.   Merge with or consolidate into, or acquire all or substantially all of
the assets of, any Person, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets.     g.   Sell, lease, transfer, or otherwise dispose of, or
part with control of (whether in one transaction or a series of transactions)
any interest in the Bonds, the Premises, the Project or any license or rights in
respect of any Gaming Regulations.     h.   Make any loans, advances, or
investments in any Person, other than (a) short term investments in prime
commercial paper or certificates of deposit issued by major banks, (b) loans,
advances to or investments in a Subsidiary (provided such Subsidiary has
executed the Security Documents and the shares in such Subsidiary have been
pledged to Lender).     i.   Amend or otherwise modify the Bonds or any
agreement, license or understanding with respect of the Bonds, the Premises or
the Project or any Pledged Entity (including any organizational agreement,
management agreement or property management agreement), or waive or forbear the
application of any material term thereof, or subordinate any rights in respect
of any of the foregoing.     j.   Enter into any transaction, including the
purchase, sale or exchange of property or the rendering of any services, with
any Affiliate, officer, director, employee or consultant or enter into, assume
or suffer to exist any employment or consulting contract with any Affiliate,
officer, director, employee or consultant, except a transaction or contract
which is in the ordinary course of business and which is upon fair and
reasonable terms not less favorable than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate, officer, director, employee
or consultant.

11.   Board Observer Rights. So long as any amount payable by the Company
hereunder shall remain unpaid, the Lender shall have the right to attend all
meetings of the Board of Directors of the Company in a nonvoting observer
capacity, to receive notice of such meetings, to receive any information
provided to members of the Board of Directors of the Company in connection with
any such meeting, to receive (at the same time distributed to members of the
Board of Directors of the Company) any written consent in lieu of a board
meeting proposed to be adopted by the Company.   12.   Events of Default.

      Any of the following events which shall occur shall constitute an “Event
of Default”:     a.   The Company shall fail to pay when due any amount of
principal or interest or other amount payable hereunder.     b.   Any
representation or warranty by the Company under or in connection with this Note
or any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made.     c.   The Company shall fail to perform or observe
any term, covenant or agreement contained in paragraphs 9, 10 or 11 above.    
d.   The Company shall fail to perform or observe any other term, covenant or
agreement contained in this Note or any Loan Document on its part to be
performed or observed and any such failure shall remain unremedied for a period
of 30 days from the occurrence thereof.     e.   The Company or any of its
Subsidiaries or any Pledged Entity shall admit in writing its inability to, or
shall fail generally or be generally unable to, pay its debts (including its
payrolls) as such debts become due, or shall make a general assignment for the
benefit of creditors; or the Company or any such Subsidiary or any Pledged
Entity shall file a voluntary petition in bankruptcy or a petition or answer
seeking reorganization, to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act of 1978, as amended or
recodified from time to time (the “Bankruptcy Code”) or under any other state or
federal law relating to bankruptcy or reorganization granting relief to debtors,
whether now or hereafter in effect, or shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition filed against the

38



--------------------------------------------------------------------------------



 



      Company or any such Subsidiary pursuant to the Bankruptcy Code or any
other state or federal law; or the Company or any such Subsidiary shall be
adjudicated a bankrupt, or shall apply for or consent to the appointment of any
custodian, receiver or trustee for all or any substantial part of the Company’s
or any such Subsidiary’s property, or shall take any action to authorize any of
the actions or events set forth above in this paragraph; or an involuntary
petition seeking any of the relief specified in this paragraph shall be filed
against the Company or any such Subsidiary and shall not be dismissed within
30 days; or any order for relief shall be entered against the Company or any
such Subsidiary in any involuntary proceeding under the Bankruptcy Code or any
such other state or federal law referred to in this paragraph (e).     f.   The
Company or any of its Subsidiaries shall (i) liquidate, wind up or dissolve (or
suffer any liquidation, winding-up or dissolution), (ii) suspend its operations
other than in the ordinary course of business, or (iii) take any corporate
action to authorize any of the actions or events set forth above in this
paragraph (f).     g.   The Company or any Subsidiary or any Pledged Entity
shall fail (i) to make any payment of any principal of, or interest or premium
on, any Indebtedness in an aggregate principal amount outstanding of at least
$50,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness as of the date of such failure, or (ii) to perform
or observe any term, covenant or condition on its part to be performed or
observed under any agreement or instrument relating to any such Indebtedness,
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof.     h.   A final judgment or order for the payment of money in
excess of $50,000 shall be rendered against the Company or any of its
Subsidiaries or any Pledged Entity; or any non-monetary judgment or order shall
be rendered against the Company or any such Subsidiary which has or could result
in a Material Adverse Change; and in each case there shall be any period of 20
consecutive days during which such judgment continues unsatisfied or during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.     i.   There shall occur any
Change of Control.     j.   There shall occur any “Event of Default” as defined
in any other Loan Document.     k.   A Material Adverse Change shall occur.

13.   Consequences of Event of Default. If any Event of Default shall occur, the
Lender may (i) by notice to the Company, declare the entire unpaid principal
amount of this Note and all other Loan Documents, all interest accrued and
unpaid hereon and all other amounts payable hereunder to be forthwith due and
payable, whereupon all unpaid principal under this Note, all such accrued
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Company, provided that if an event
described in paragraph (e) or (f) above shall occur, the result which would
otherwise occur only upon giving of notice by the Lender to the Company as
specified above shall occur automatically, without the giving of any such
notice; and (ii) whether or not the actions referred to in clause (i) have been
taken, proceed to enforce all other rights and remedies available to the Lender
under applicable law   14.   Remedies Cumulative. No remedy conferred under this
Note or any other Loan Document is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
every other remedy now or hereafter existing at law or in equity or by statute
or otherwise. No course of dealing between the Company and the Lender or any
delay on the part of the Lender in exercising any rights hereunder shall operate
as a waiver of any right of the Lender.   15.   Indemnification. Whether or not
the transactions contemplated hereby shall be consummated, the Company hereby
agrees to indemnify the Lender and its Affiliates, directors, officers,
employees, agents, counsel and other advisors (each an “Indemnified Person”)
against, and hold each of them harmless from, any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to an Indemnified Person (including
allocated costs of internal counsel), which may be imposed on, incurred by, or
asserted against any Indemnified Person, (i) by any governmental authority or
other third party in any way relating to or arising out of any of the Loan
Documents, the use or intended use of the proceeds of this Note, or the
transactions contemplated hereby or thereby, (ii) with respect to any
investigation, litigation or other proceeding relating to any of the foregoing,
irrespective of whether the Indemnified Person shall be designated a party
thereto, or (iii) in any way

39



--------------------------------------------------------------------------------



 



    relating to or arising out of any Loan Document, the use or intended use of
the proceeds of this Note or the transactions contemplated hereby or thereby or
any action taken or omitted by Lender in connection with any of the foregoing;
provided that Company shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent they are found by a final decision of a
court of competent jurisdiction to have been caused by the gross negligence or
willful misconduct of Lender.   16.   Amendment Waiver. No amendment or waiver
of any provision of this Note or any other Loan Document, nor any consent to any
departure by the Company therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.   17.   Successors and Assigns. This Note
shall be binding on and inure to the benefit of and be enforceable by the
Company, the Lender and their respective successors and assigns.   18.  
Governing Law. This Note shall be governed by and construed in accordance with
the domestic laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.   19.   Jurisdiction. The Company
hereby (i) submits to the exclusive jurisdiction of the courts of the State of
New York and the Federal courts of the United States sitting in the Southern
District of the State of New York for the purpose of any action or proceeding
arising out of or relating to this Note and any other Loan Documents and
instruments relating hereto, (ii) agrees that all claims in respect of any such
action or proceeding may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection which it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum, and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.  
20.   Headings. The headings of the sections and subsections of this Note are
inserted for convenience only and do not constitute a part of this Note.   21.  
Severance. Whenever possible, each provision of this Note shall be interpreted
in such manner as to be effective and valid under all applicable laws and
regulations. If, however, any provision of this Note shall be prohibited by or
invalid under any such law or regulation in any jurisdiction, it shall, as to
such jurisdiction, be deemed modified to conform to the minimum requirements of
such law or regulation, or, if for any reason it is not deemed so modified, it
shall be ineffective and invalid only to the extent of such prohibition or
invalidity without affecting the remaining provisions of this Note, or the
validity or effectiveness of such provision in any other jurisdiction.   22.  
Expenses. The Company agrees to pay on demand all costs and expenses of the
Lender and its Affiliates, and the fees and disbursements of counsel (including
the allocated costs of internal counsel), in connection with (i) any amendments,
modifications or waivers of the terms of this Note or any other Loan Document,
(ii) enforcement or attempted enforcement of, and preservation of any rights
under, this Note or any other Loan Document, and (iv) any out-of-court workout
or other refinancing or restructuring or in any bankruptcy case, including,
without limitation, any and all losses, costs and expenses sustained by the
Lender or its Affiliates as a result of any failure by the Company to perform or
observe its obligations contained of this Note or any Loan Document. In
addition, the Company agrees to indemnify the Lender and its Affiliates against
and hold them harmless from any and all present and future stamp, transfer,
documentary and other taxes, levies, fees, assessments and other charges made by
any jurisdiction by reason of the execution, delivery, performance and
enforcement of this Note or any other Loan Document.

40



--------------------------------------------------------------------------------



 



23.   Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile)
and mailed, sent or delivered to the respective parties hereto at or to the
following addresses or facsimile numbers (or at or to such other address or
facsimile number as shall be designated by any party in a written notice to the
other parties hereto):

     
If to the Lender:
  Penson Worldwide, Inc.
 
  One Penn Plaza, 51st Floor,
 
  New York City, New York 10119
 
   
 
  Attn: Daniel Weingarten, Head of Office
 
   
With a copy to
  Penson Worldwide, Inc.
 
  1700 Pacific Avenue, Suite 1400
 
  Dallas TX 75201
 
  Attn: General Counsel and Chief Executive Officer
 
   
If to the Company:
  Call Now, Inc.
 
   
 
  Mailing Address:
 
  P.O. Box 47535
 
  San Antonio, TX 78265
 
   
 
  Physical Address:
 
  1 Retama Parkway,
 
  Selma, TX 78154
 
   
 
  Attn: Chief Executive Officer

All such notices and communications shall be effective (i) if delivered by hand,
upon delivery; (ii) if sent by mail, upon the earlier of the date of receipt or
five Business Days after deposit in the mail, first class (or air mail, with
respect to communications to be sent to or from the United States), postage
prepaid; and (iii) if sent by facsimile, when sent.
[signature page follows]

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has executed and delivered this Note on the date
first stated above.

            Call Now, Inc.
      By:   /s/ Thomas R. Johnson       Title:  President           

42